—Judgment, Supreme Court, Bronx County (Edward Davidowitz, J.), rendered March 17, 1998, convicting defendant, after a jury trial, of attempted robbery in the first degree and reckless endangerment in the first degree, and sentencing him, as a second violent felony offender, to concurrent terms of 12V2 years and 3V2 to 7 years, unanimously affirmed.
The record establishes that defendant received meaningful representation (see, People v Benevento, 91 NY2d 708, 713-714). Counsel’s summation effectively emphasized the weaknesses and inconsistencies in the People’s proof as part of a coherent strategy directed at casting doubt on the complainant’s credibility. Counsel made an appropriate strategic decision to forgo fingerprint testing of the physical evidence in order to avoid the risk that the results of such a test would incriminate defendant (People v Yourdon, 142 AD2d 998, lv denied 73 NY2d 791). Concur — Tom, J. P., Andrias, Ellerin, Rubin and Saxe, JJ.